SUN CAPITAL ADVISERS TRUST SC BlackRock International Index Fund SC Goldman Sachs Short Duration Fund Supplement dated June 14, 2011 To the Initial Class and Service Class Prospectuses, each dated May 1, 2011 1)This supplement provides information relating to adding a portfolio manager for the SC BlackRock International Index Fund.Effective immediately, the following is hereby added to the section in the Initial Class and Service Class Prospectuses captioned “Portfolio Management” on page 26 of the Initial Class Prospectus and page 27 of the Service Class Prospectus: Portfolio Manager: Title with the Subadviser Manager Since Rachel M. Aguirre Vice President and Portfolio Manager The following is hereby added to the portfolio manager information for the SC BlackRock International Index Fund only under “About the Portfolio Managers” on page 114 in the Initial Class Prospectus and page 111 in the Service Class Prospectus: Manager Fund Fund Manager(s) since Positions during past five years SC BlackRock International Index Fund Rachel M. Aguirre Vice President and Portfolio Manager of BlackRock since 2009.Portfolio Manager at Barclays Global Investors from 2005 to 2009. 2)This supplement also updates a benchmark reference in the “Principal Investments and Strategies” section of the SC Goldman Sachs Short Duration Fund on page 76 of the Initial Class Prospectus and page 77 of the Service Class Prospectus.The reference in the second paragraph under this section to the “BofA Merrill Lynch 1-3 Year U.S. Treasury Index (which was 1.85 years as of December 31, 2010)” is hereby deleted and replaced with “Barclays Capital 1-3 Year U.S. Government/Credit Index (which was 1.83 years as of December 31, 2010),” which reflects the new benchmark that went into effect as of May 1, 2011.
